DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 12; cancelled claim 4, the rest is unchanged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection of claim 1 is now based on the combination of Wang et al. and Klimenko et al. The claim objection is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, 12-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0230766 A1; pub. Aug. 20, 2015) in view of Klimenko et al. (US 2013/0317343 A1; pub. Nov. 28, 2013).
Regarding claim 1, Wang et al. disclose: a source of therapeutic radiation (fig.11c x-ray Tube) and a magnetic resonance imaging system (fig.11c Magnet C-arm), both directed toward a volume at a static predetermined location (fig.11c, para. [0020]); a portal imaging device for the therapeutic radiation (fig.11c x-ray Tube, para. [0020]); a patient support (fig.11a Patient Table), a control unit (inherent to the system, the MRI, the patient support, the X-ray can’t be operated without a control unit), wherein, the patient support is moveable relative to the common volume (fig.11c), obtaining an image from both the magnetic resonance imaging system and the portal imaging device (para. [0020]-[0021]). Wang et al. are silent about: a patient support, incorporating calibration markers integrated in the patient support and located at or towards one end of the patient support; wherein the calibration markers are resolvable in both the magnetic resonance imaging system and the portal imaging device, and are fixed in a predetermined position relative to the patient support; wherein the control unit is arranged to recurrently initiate a calibration process comprising at least the steps of moving the patient support to a position in which the calibration markers are within the volume. 
In a similar field of endeavor, Klimenko et al. disclose: a patient support (fig.2 item 13), incorporating calibration markers integrated in the patient support (para. [0093]) and located at or towards one end of the patient support (para. [0093]-[0094]); wherein the calibration markers are resolvable in both the magnetic resonance imaging system and the portal imaging device (para. [0093]), and are fixed in a predetermined position relative to the patient support (para. [0093]-[0094]); wherein the control unit is arranged to recurrently initiate a calibration process comprising at least the steps of moving the patient support to a position in which the calibration markers are within the volume (para. [0093]) motivated by the benefits for improved treatment precision (Klimenko et al. para. [0093]-[0094]).
In light of the benefits for improved treatment precision as taught by Klimenko et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al. with the teachings of Klimenko et al. 
Regarding claim 2, Klimenko et al. disclose: the calibration markers comprises at least one object of a material capable of appearing in the image produced by the magnetic resonance imaging system (para. [0095]), and at least one object of a material capable of appearing in the image produced by the portal imaging device, the at least one objects being fixed in a predetermined position relative to the (para. [0095]) motivated by the benefits for facilitating registration of the MRI and RT image coordinate system (Klimenko et al. para. [0095]).
Regarding claim 3, Klimenko et al. disclose: the control unit is arranged to move the patient support to a position in which the calibration markers are outside the common volume, prior to a treatment phase (para. [0036]) motivated by the benefits for facilitating registration of the MRI and RT image coordinate system (Klimenko et al. para. [0095]).
Regarding claim 5, Klimenko et al. disclose: the patient support includes a central section into which the calibration portion markers does not extend (fig.1 item 15, para. [0136]) motivated by the benefits for improved patient support system for MRI RT (Klimenko et al. para. [0120]).
Regarding claim 8, Klimenko et al. disclose: one or more monitoring (para. [0097]) devices connected to the control unit motivated by the benefits for facilitating treatment monitoring.
Regarding claim 12, a method of calibrating a radiotherapy apparatus, the radiotherapy apparatus comprising: a source of therapeutic radiation and a magnetic resonance imaging system, both directed toward a common volume at a static predetermined location; a portal imaging device for the therapeutic radiation; and a patient table, including calibration portion markers integrated in the patient support and located at or towards one end of the patient support; wherein the calibration markers  are resolvable in both the magnetic resonance imaging system and the portal imaging device, and are fixed in a predetermined position relative to the patient support,
 the calibration method comprising the steps of:
i.)  moving the patient support relative to the common volume to an extent sufficient to place the calibration markers within the common volume;
ii.) obtaining an image from both the magnetic resonance imaging system and the portal imaging device:
iii. ) spatially correlating the magnetic resonance imaging system and the portal imaging device on the basis of the respective images; and
(the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 13, the step of moving the patient support relative to the common volume to an extent sufficient to place the calibration markers within the common volume comprises moving the patient support to a predetermined position (the claim is rejected on the same basis as claim 1).
Regarding claims 18 & 19, Wang et al. disclose: the patient support is a patient table (fig.11 Patient Table).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0230766 A1; pub. Aug. 20, 2015) in view of Klimenko et al. (US 2013/0317343 A1; pub. Nov. 28, 2013) and further in view of Liu et al. (US 2019/0156525 A1; pub. May 23, 2019).
Regarding claim 6, the combined references are silent about: the control unit further comprises a module for connection to an outside communication network.
In a similar field of endeavor, Liu et al. disclose: the control unit further comprises a module for connection to an outside communication network (para. [0191]) motivated by the benefits for remote access (Liu et al. para. [0191]).
In light of the benefits for remote access as taught by Liu et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al. and Klimenko et al. with the teachings of Liu et al.

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0230766 A1; pub. Aug. 20, 2015) in view of Klimenko et al. (US 2013/0317343 A1; pub. Nov. 28, 2013) in view of Winter et al. (US 2013/0235969 A1; pub. Sep. 12, 2013)
Regarding claim 7, the combined references are silent about: an override module connected to the control unit.
In a similar field of endeavor, Winter et al. disclose: an override module connected to the control unit (para. [0122]) motivated by the benefits for patient safety (Winter et al. para. [0122]).
In light of the benefits for patient safety as taught by Winter et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al. and Klimenko et al. with the teachings of Winter et al.
Regarding claim 17, the combined references are silent about: an override step capable of bringing the calibration steps to a halt and deactivating the imaging and/or therapeutic radiation source.
In a similar field of endeavor, Winter et al. disclose: an override step capable of bringing the calibration steps to a halt and deactivating the imaging and/or therapeutic radiation source (para. [0122]) motivated by the benefits for patient safety (Winter et al. para. [0122]).
In light of the benefits for patient safety as taught by Winter et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Klimenko et al. with the teachings of Winter et al.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0230766 A1; pub. Aug. 20, 2015) in view of Klimenko et al. (US 2013/0317343 A1; pub. Nov. 28, 2013) and further in view of Shepherd et al. (US 5,537,452; pub. Jul. 16, 1996).
Regarding claim 9, the combined references are silent about: a room and a security system comprising at least one door connected to a locking arrangement, wherein the security system is adapted to set the locking arrangement to allow or deny access to the room.
In a similar field of endeavor, Shepherd et al. disclose: a room and a security system comprising at least one door connected to a locking arrangement, wherein the security system is adapted to set the locking arrangement to allow or deny access to the room (col.8 L48-56) motivated by the benefits for safe treatment environment (Shepherd et al.
In light of the benefits for safe treatment environment as taught by Shepherd et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al. and Klimenko et al. with the teachings of Shepherd et al.
Regarding claim 10, Shepherd et al. disclose: the security system is connected to the control unit of the radiotherapy apparatus (col.8 L48-56) motivated by the benefits for safe treatment environment (Shepherd et al. col.8 L48-56).
Regarding claim 11, Klimenko et al. disclose: the room further comprising one or more monitoring devices connected to the control unit, the one or more monitoring devices providing information about one or more conditions of the radiotherapy apparatus (para. [0097]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0230766 A1; pub. Aug. 20, 2015) in view of Klimenko et al. (US 2013/0317343 A1; pub. Nov. 28, 2013) and further in view of Smith et al. (US 6,282,264 B1; pub. Aug. 28, 2001).
Regarding claim 14, the combined references disclose: c) performing steps (i) to (iv) (see rejection of claim 12). The combined references are silent about: a) receiving an activation signal from a remote communication device; b) carrying out one or more safety checks; d) providing a confirmation signal to a remote communication device.
In a similar field of endeavor, Smith et al. disclose: a) receiving an activation signal from a remote communication device; b) carrying out one or more safety checks; d) providing a confirmation signal to a remote communication device (col.18 L51-53; col.19 L5-12) motivated by the benefits for patient safety (Smith et al. col.18 L53).
In light of the benefits for patient safety as taught by Smith et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Klimenko et al. with the teachings of Smith et al.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0230766 A1; pub. Aug. 20, 2015) in view of Klimenko et al. (US 2013/0317343 A1; pub. Nov. 28, 2013) in view of Smith et al. (US 6,282,264 B1; pub. Aug. 28, 2001) in view of Holowick et al. (US 2007/0296576 A1; pub. Dec. 27, 2007).
Regarding claim 15, the combined references are silent about: the one or more safety checks of step (b) comprise the steps of confirming whether a user has ensured that a room containing the radiotherapy apparatus was absent of personnel and/or ferromagnetic items at a particular point in time.
In a similar field of endeavor, Holowick et al. disclose: the one or more safety checks of step (b) comprise the steps of confirming whether a user has ensured that a room containing the radiotherapy apparatus was absent of personnel and/or ferromagnetic items at a particular point in time (para. [0035]-[0036]) motivated by the benefits for MRI environment safety (Holowick et al. para. [0006]-[0007]).
In light of the benefits for MRI environment safety as taught by Holowick et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al., Klimenko et al. and Smith et al. with the teachings of Holowick et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0230766 A1; pub. Aug. 20, 2015) in view of Klimenko et al. (US 2013/0317343 A1; pub. Nov. 28, 2013) in view of Smith et al. (US 6,282,264 B1; pub. Aug. 28, 2001) in view of Holowick et al. (US 2007/0296576 A1; pub. Dec. 27, 2007) and further in view of Shepherd et al. (US 5,537,452; pub. Jul. 16, 1996).
Regarding claim 16, the combined references are silent about: the one or more safety checks of step (b) further comprise the step of confirming that, at least one of i. entry to the room has been denied or ii.  no entry has been made into the room, since receiving user confirmation (col.8 L48-56) motivated by the benefits for safe treatment environment (Shepherd et al.
In light of the benefits for safe treatment environment as taught by Shepherd et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al., Klimenko et al., Smith et al. and Holowick et al. with the teachings of Shepherd et al.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                               /DAVID P PORTA/                                                                                                               Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                  

/MAMADOU FAYE/             Examiner, Art Unit 2884